         Case 1:19-mc-00058-BAH Document 14 Filed 06/18/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



IN THE MATTER OF REQUEST TO                  :
MAKE PUBLIC LIST OF                          :       Case No. 19-MC-00058 (BAH)
INVESTIGATIVE MATTERS                        :
RELATED TO SPECIAL COUNSEL’S                 :
INVESTIGATION                                :


                                 NOTICE OF APPEARANCE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and Assistant United States Attorney T. Patrick Martin, hereby informs

the Court that Mr. Martin is entering his appearance as counsel in this matter on behalf of the

United States.


                                                     Respectfully submitted,

                                                     JESSIE K. LIU
                                                     United States Attorney
                                                     D.C. Bar Number 472845

                                                     By: /s/
                                                     T. Patrick Martin
                                                     Assistant United States Attorney
                                                     D.C. Bar Number 471965
                                                     U.S. Attorney’s Office
                                                     555 Fourth Street NW
                                                     Washington, DC 20530
                                                     (202) 252-7732
